This is a proceeding to review an order of the State Industrial Commission discontinuing compensation to the petitioner, Albert A. Smith. The only assignment of error presented is that such order of the Commission is "not supported by the evidence, but that, on the contrary, the great weight of the evidence shows" that the petitioner was totally and permanently disabled as the result of an injury received in the course of his employment. Consideration of this assignment would require this court to weigh the evidence and determine the preponderance thereof. In fact, it is conceded by petitioner that there is some evidence to support the order of the Commission. It is well settled in this jurisdiction that the finding of the Commission on questions of fact, and orders and award made thereon, will not be disturbed on appeal where there is any evidence to support the same. This rule is applicable to a claimant for compensation, as well as the employer and insurance carrier.
Let the order and award of the Commission be affirmed.
By the Court: It is so ordered.